UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE 1,

                         Plaintiff,
                                                 18 Civ. 11324 (KPF)
                  -v.-
                                                       ORDER
EAST SIDE CLUB, LLC, JOHN DOE 2,
and JOHN DOE 3,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

     The final pretrial conference scheduled for January 30, 2020, at 5:00

p.m., shall instead be held January 30, 2020, at 11:30 a.m. in Courtroom 618

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

     SO ORDERED.

Dated: January 2, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
